DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1-3, 5-6, 8-12, and 14-15 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. § 101 rejections of Claims 1-3, 5-6, 8-12, and 14-15 have been fully considered but they are not persuasive. The correction of the passage cost using the calculated coefficient is still considered a mental process, as it is recited at a high level of generality. This limitation needs to be amended to where the broadest reasonable interpretation still cannot be performed within the human mind. The addition of a vehicle in the claims also fails to integrate the abstract idea into a practical application, as it is no more than mere generic hardware to perform the abstract idea. A higher level of particularity or specificity is needed to provide practical application via a particular machine. Further details are provided below.
Applicant's arguments regarding the 35 U.S.C. 103 rejections of Claims 1-3, 5-6, 8-12, and 14-15 have been fully considered but they are not persuasive alone. Applicant cites [0066] of D’Amato, claiming that D’Amato fails to teach the limitation “a number of times of occurrence of unsafe driving movements that are occurred between the two points and a number of times of passing between two points in association with each other”, instead teaching referring to information on road geometry, weather conditions, and crowd-sourced data. [0071] of D’Amato, cited previously by Examiner, teaches that the crowd-sourced data of D’Amato is information on incidences of hard braking and high steering angle rates, which reads on Applicant’s limitation of “unsafe driving movements”. 
However, Examiner notes that a more cogent argument is available. See Reasons for Allowance below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is an apparatus claim comprising a memory and a processor, both provided in a vehicle, configured to perform the steps of “refer to first information…”, “count a distance…”, “calculate risk tolerance…”, “acquire a departure point…”, “determine… whether each of a plurality of route…”, “correct… a passage cost…”, “leave…the passage cost…”, “generate… a final route…”, “refer to fourth information…”, “calculate a coefficient…”, and “correct the passage cost…”. Thus, the claim is to an apparatus.
Step 2A Prong 1: Claim 1 recites the processor steps of referring, counting, calculating, correcting, leaving, generating, referring, calculating, and correcting. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claim recites the combination of the additional elements of a memory and a processor. The processing circuitry is recited as generic computer parts performing a generic computer function. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional steps of acquiring. These limitations are no more than mere necessary data gathering to perform the abstract idea, and therefore are considered insignificant extra-solution activity. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components, the same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-3, 5-6, and 8-9:
Step 1: Claims 2-3, 5-6, and 8-9 depend on Claim 1 and recite the additional steps of “refer to third information…” (Claim 2), “extract the risk tolerance…” (Claim 2), “correct the passage cost…” (Claim 2), “lower the risk tolerance…” (Claim 3), “extract the risk…” (Claim 5), “erase the risk…” (Claim 5), “receive a traveling locus…” (Claim 6), “store the traveling locus…” (Claim 6), “acquire a departure point…” (Claim 8), and “refers to second information…” (Claim 9). Thus the claims are to an apparatus.
Step 2A Prong 1: Claims 2-3, 5-6 and 8-9 recite the additional steps of referring, extracting, correcting, lowering, extracting, and referring. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of erasing, receiving, storing, and acquiring. These limitations are no more than mere necessary data gathering and outputting, and therefore are considered insignificant extra-solution activity. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 2-3, 5-6, and 8-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 2-3, 5-6, and 8-9 fail to establish that the dependent claims are not directed to the abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-3, 5-6, and 8-9 are not patent eligible.

Regarding Independent Claim 10:
Step 1: Claim 10 is a method claim comprising two computers configured to perform the steps of “executing a process…transmitting a traveling locus…”, “receiving the traveling locus…”, “referring to first information…”, “counting a distance…”, “calculating risk tolerance…”, “acquiring a departure point…”, “determining… whether each of a plurality of routes…”, “correcting a passage cost…”, ‘leaving… the passage cost”, “generating… a final route”, “referring to fourth information…”, “calculating a coefficient…”, and “correcting the passage cost…”. Thus, the claim is to a process.
Step 2A Prong 1: Claim 10 recites the computer steps of executing, referring, counting, calculating, determining, correcting, leaving, generating, referring, calculating, and correcting. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claim recites the combination of the additional elements of a memory and a processor. The processing circuitry is recited as generic computers performing generic computer functions. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computers. The claims recite the additional steps of transmitting, receiving, and acquiring. These limitations are no more than mere necessary data gathering and outputting, and therefore are considered insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, the same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 10 is ineligible.
Regarding Dependent Claims 11-12 and 14-15:
Step 1: Claims 11-12 and 14-15 depend on Claim 10 and recite the additional steps of “referring to third information…” (Claim 11), “extracting risk tolerance…” (Claim 11), “correcting the passage cost…” (Claim 11), “lowering the risk tolerance…” (Claim 12), “extracting a risk…” (Claim 14), “erasing the risk…” (Claim 14), “receiving a traveling locus…” (Claim 15), and “storing the traveling locus…” (Claim 15). Thus the claims are to an apparatus.
Step 2A Prong 1: Claims 11-12 and 14-15 recite the additional steps of referring, extracting, correcting, lowering, and extracting. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of erasing, receiving, and storing. These limitations are no more than mere necessary data gathering and outputting, and therefore are considered insignificant extra-solution activity. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 11-12 and 14-15 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 11-12 and 14-15 fail to establish that the dependent claims are not directed to the abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 10-12 and 14-15 are not patent eligible.

Allowable Subject Matter

Claims 1-3, 5-6, 8-12, and 14-15 are pending and contain potentially allowable subject matter.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of Takahashi (previously cited) teaches systems and methods for acquiring a departure and destination point of the driver, correcting passage costs, and performing route searches on the basis of minimizing risk. A traveling locus of a vehicle is transmitted, and then stored, from an in-vehicle device. The departure and destination points are received as an input based on an operation. The route search is performed by weighting each link by the risk cost of the corresponding road segment, and performing a route search for a route that optimizes the weighting of the links.
Further, Watabe (previously cited) teaches referring to first information including a position of a vehicle in a past and unsafe driving movements of a driver of the vehicle in the traveling locus, and referring to second information that indicates a risk latent in a specific area and includes one or more risk types and area information. The second information includes the risk types and what specific area they occur in.
Still further, Tadic (previously cited) teaches counting a distance which is traveled by the vehicle along a route, and a number of times unsafe driving movements are taken by the vehicle while on the route, and calculating risk tolerance of a driver on the basis of the counted distance and number of unsafe driving movements taken.
Still further, Froeberg (previously cited) teaches determining whether each of a plurality of routes from the departure point to the destination point includes a risk area, correcting, when the respective routes include the one or more risk areas, a passage cost between two points on the respective routes using the risk tolerance, leaving, when the respective routes do not include the one or more risk areas, the passage cost as is, and generating, based on the passage cost, a final route from the departure point to the destination point in consideration of the risk tolerance of the driver.
Still further, D’Amato (previously cited) teaches referring to information that indicates a number of times of occurrence of unsafe driving movements by a plurality of vehicles that have occurred between the two points, and a number of times of passing by the plurality of vehicles between the two points in associated with each other, calculating a coefficient according to the number of times of occurrence and the number of times of passing, and correcting the passage cost using the calculated coefficient.
In regards to independent Claims 1 and 10; Takahashi, Watabe, Tadic, Froeberg, and D’Amato taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

refer to first information including a traveling locus of the vehicle in a past and unsafe driving movements of a driver of the vehicle in the traveling locus and second information that indicates a risk latent in a specific area and includes one or more risk types and area information indicating one or more areas which are provided with each of the one or more risk types and in which a risk of each of the one or more risk types occurs; 
count a distance which is traveled by the vehicle along a route included in the one or more areas and a number of times of the unsafe driving movements which are taken by the vehicle while traveling on the route included in the areas; 
calculate, for each of the one or more risk types, risk tolerance of a driver against the risk on the basis of the counted distance and number of times to store the risk tolerance of the driver in the memory; 
acquire a departure point and a destination point of the driver; 
determine, based on the second information, whether each of a plurality of routes from the departure point to the destination point includes the one or more risk areas; 
correct, when the respective routes include the one or more risk areas, a passage cost between two points on the respective routes using the risk and the risk tolerance; 
leave, when the respective routes do not include the one or more risk areas, the passage cost as it is; 
generate, based on the passage cost, a final route from the departure point to the destination point which is in consideration of the risk tolerance of the driver; 
refer to fourth information that indicates a number of times of occurrence of unsafe driving movements that are occurred between the two points and a number of times of passing between the two points in association with each other; 
calculate a coefficient according to the number of times of occurrence and the number of times of passing; 
and correct the passage cost after correction using the calculated coefficient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667